Citation Nr: 1727952	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) at the housebound (HB) or aid and attendance (A&A) level.

3.  Entitlement to special monthly pension (SMP) at the HB or A&A level.


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from February 1999 to April 1999, and from September 2002 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) is from November 2008 and September 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2012 and June 2014, the Veteran was scheduled for personal hearings before the Board.  He did not attend either hearing and has not since asked for another hearing.  His hearing request is considered withdrawn.

The Board remanded these claims in November 2014 for additional development, including a VA examination.  As discussed in more detail below, such development was attempted but not ultimately completed due to a lack of response or cooperation on the part of the Veteran, who canceled the scheduled examination.  

As mentioned in the Board's last remand, the Veteran was previously represented by a private attorney.  That attorney's accreditation was stripped, and he was no longer permitted to represent claimants before VA.  The Veteran was advised of this in an October 2014 letter, and has not since responded or obtained new representation.

In this decision, the Board is granting TDIU effective from October 9, 2008, the date he meets the schedular requirements for the award of a TDIU.  The Board is denying entitlement to SMC or SMP.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease and degenerative joint disease, with associated bilateral sciatica, his fibromyalgia, and his left knee status post ACL reconstruction had a combined rating of 80 percent as of October 9, 2008, and have caused unemployability since that time.  

2.  He did not report for VA examinations scheduled for July 2013 or March 2016.


CONCLUSIONS OF LAW

1.  The criteria are met for a TDIU starting from October 9, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).

2.  The Veteran failed to attend examinations that were scheduled for his claims for increased compensation (SMC) and increased pension (SMP), neither of which were original claims for compensation.  Therefore, these claims are denied.  38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran's claim for TDIU was received in March 31, 2008.  As of that time, he was service-connected for fibromyalgia (40 percent disabling), degenerative joint and disc disease of the lumbar spine (10 percent disabling prior to October 9, 2008; 40 percent disabling thereafter), right and left sciatica (each noncompensable prior to October 9, 2008; 10 percent disabling each thereafter), and left knee status post ACL reconstruction (10 percent disabling).  His combined rating prior to October 9, 2008, is 50 percent; his combined rating thereafter is 80 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the schedular rating requirement for a TDIU under 38 C.F.R. § 4.16(a) until October 9, 2008.  The Board will discuss each time period separately.

The issue to be determined is whether the Veteran's service-connected disabilities preclude or have precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence that tends to show TDIU is warranted reveals the Veteran had to retire from the Coast Guard in January 2006 due to his knee (specifically: knee pain, patellar tendonitis, and status post ACL repair) and also due to back pain.  Since his separation, he has not worked except for a brief period in 2007, where he worked as a security guard, which he was unable to do because of the walking required.  Prior to service, he worked in construction.  He has asserted that he had planned to make his career in the military, which he is not able to do.  He did not graduate high school, but did obtain his GED, and he attended one year of college, although it is unclear what he studied.  

His treatment records show extensive treatment for pain management for the lumbar spine and the left knee, including prescriptions for methadone and fentanyl, to address his back and fibromyalgia pain.  The record shows at least one physician questioned whether he was malingering, but overall, his physicians found his complaints of pain to be credible.  In November 2007, when the Veteran expressed interest in a career in law enforcement, his private physician advised him that it would be unwise to follow a career path that required heavy physical demands.  

The October 2008 VA lumbar examination report shows forward flexion limited to 30 degrees, along with multiple signs of intervertebral disc syndrome (although with no incapacitating episodes).  The examiner noted that he would be limited in life and at work by his inability to stand or walk for prolonged periods of time.  An April 2009 psychologist opined that the Veteran's ability to deal with the public and with the stresses of employment would be reduced because of his chronic pain.

In October 2009, a VA treatment provider noted that the Veteran's fibromyalgia would not have responded well to the narcotic pain relievers he was prescribed for his back, which would partially explain the persistence of his pain.  However, the treatment he was given for fibromyalgia did not help his other pain at all, nor did it provide relief from the fibromyalgia symptoms.  His fibromyalgia also causes sleep disturbances, headaches, stiffness, and widespread musculoskeletal pain, and his symptoms are rated as constant and refractory to therapy.

The evidence that tends to weigh against a TDIU includes the March 2006 VA examination report, which notes the Veteran was able at that time to do all his activities of daily living.  That examination report also noted that the left knee caused no functional impairment, and that his lumbar functional impairment required him to merely limit his physical exertion.  He was able to forward flex to 90 degrees, and had full range of motion of the knee.  During this examination, the Veteran denied that either his back or his left knee caused incapacitation.  The examiner indicated that patellar tendonitis (one of the diagnoses at separation from service) had resolved.  The April 2008 VA examiner also opined that the Veteran's left knee would only mildly affect his ability to perform the usual occupational and daily activities.  A March 2009 Social Security Administration (SSA) Residual Functional Assessment indicates he can walk and sit for up to six hours each day.  

Evidence from 2011 and 2012 shows the Veteran developed an opioid dependency, which he acknowledged in June 2011 was a significant contributor to his unemployability.  The Board notes, however, that identifying a non-service-connected symptom as a cause for unemployability does not preclude a concurrent finding that a service-connected symptom also causes unemployability.  

Finally, the Veteran was denied SSA disability benefits, which he tried to show starting from 2005 but which were denied in December 2009.  SSA found him to be neurologically intact and able to walk unassisted, and that his complaints of functional limitation to be overstated in comparison to the medical evidence, which did not show total disability.  The Board notes, however, that the standard for finding disability under the regulations pertaining to SSA are different from those under consideration here; indeed, in order to be awarded TDIU benefits,  one must only show that service-connected disabilities prevent the claimant from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Indeed, the December 2009 SSA decision acknowledged that his lumbar spine disability limited his ability to work and was considered severe.

Based on this evidence, for the period starting from October 9, 2008, the Board resolves doubt in the Veteran's favor and finds that the record shows that his lumbar spine, which also causes painful sciatica, along with his painful fibromyalgia and left knee, have caused him to be unemployable.  His prior work experience is in construction, security, and as a gunner's mate, none of which he is capable of doing with these disabilities.  Further, it is factually ascertainable from the record that his disabilities increased in severity as of this date, as his lumbar flexion was decreased, and his sciatica symptoms were increased, in comparison to the previous examination.  38 C.F.R. § 3.400(o).  As of this date, his combined rating reached 80 percent, which shows fairly severe disability.  Accordingly, a TDIU is granted for the period starting from October 9, 2008.

For the time period prior to October 9, 2008, the Veteran's combined rating was 50 percent, which falls short of the schedular requirements for the award of a TDIU.
Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  However, for a Veteran to prevail on a claim of entitlement to a TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  

Here, the combined 50 percent rating in effect prior to October 9, 2008 contemplates at least moderate functional impairment and impairment in earning capacity.  38 C.F.R. §§ 4.1, 4.10.  The Board acknowledges that he was not working at that time, and had not worked since before active duty.  The central inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, despite the service-connected disabilities; not whether the veteran can actually find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, the record shows that, while he did have chronic pain, he was exhibiting full range of motion of the spine and the left knee during this time period (see the March 2006 and April 2008 VA examinations.)  His sciatica was noncompensable at this time.  There is no indication that his lumbar spine or knee were manifesting in symptoms that were contributing to unemployability but that were not contemplated by the rating criteria prior to October 2008.  He was, during this time period, assigned the highest rating for fibromyalgia, but without the accompanying severity of the other disabilities, the Board does not find that TDIU referral to the Director of Compensation is warranted on an extraschedular basis.  Although his disabilities likely contributed to his inability to find a job prior to October 2008, they alone did not preclude employability.  Accordingly, his TDIU is effective from October 9, 2008, but no earlier.  

The Board notes that the evidence has not been updated in a number of years, and that the Veteran did not attend examinations that were scheduled in conjunction with this claim.  As this is an original claim, the decision has been made on the evidence of record.  38 C.F.R. § 3.655.  Further, the question of whether a veteran is capable of substantially gainful employment is not a medical one; rather it is a question of fact for the adjudicator.  38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  An updated VA examination would have certainly been helpful in the determination but is not required.

SMC and SMP

The Veteran filed a claim for SMC and SMP in August 2012.  A VA examination was scheduled in July 2013, for which he did not attend or offer reason for missing.  The Board remanded these claims in November 2014 for another attempt at a VA examination, which was scheduled for March 2016.  The Veteran did not attend that examination, and has not offered reason for missing it.  He has not requested another examination to be scheduled.  Further, he has not responded to recent development letters, and therefore the medical evidence has not been updated since September 2013.  See 38 C.F.R. § 3.158.

Under 38 C.F.R. § 3.655(b), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, a claim for an increase shall be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 
See 38 C.F.R. § 3.655.  The Veteran's claims for SMC and SMP are claims for increased benefits.

The Veteran has had two opportunities to attend VA examinations to develop evidence for these claims, and he has not attended them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not a one-way street).  The most recent one, in March 2016, was actually canceled by the Veteran without any attempt to reschedule.  There is nothing to show that he had good cause for canceling this examination.  Under these circumstances, the Board finds that the provisions of 38 C.F.R. § 3.655(b) apply.  

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

As the Veteran has not appeared for examinations and has not met his evidentiary burden, entitlement to SMC and SMP are denied.  


ORDER

A TDIU is granted effective from October 9, 2008.

The claim of entitlement to special monthly compensation is denied.

The claim of entitlement to special monthly pension is denied.



____________________________________________
BRADLEY W. HENNINGS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


